Citation Nr: 1217824	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral leg disability (including deep vein thrombosis).

5.  Entitlement to service connection for a skin disorder, as secondary to a bilateral leg disability (including deep vein thrombosis).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Army Reserve from December 1966 to December 1972 with several periods of active duty for training (ACDUTRA), to include 15 days in July 1970. 

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims folder.  At the hearing, the Veteran and his representative clearly stated that the Veteran developed a skin disorder after developing deep vein thrombosis in his left lower extremity.  This testimony raises the issue of entitlement to service connection for a skin disorder, as secondary to a service-connected disability.  Thus, the Board has recharacterized this issue as is noted on the title page.

In the August 2008 Form 9, the Veteran requested a hearing before a Veterans Law Judge.  Later, in October 2009, however, the Veteran withdrew this request.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2011).

In August 2009, the Veteran submitted additional evidence in the form of private treatment records and service personnel records.  Subsequently, his representative  submitted a waiver of consideration of this additional evidence by the agency of original jurisdiction.  See April 2012 Appellate Brief Presentation.

Regrettably, further evidentiary development of the Veteran's service connection claims is necessary prior to a final adjudication of this appeal.  Accordingly, and for the specific reasons set forth below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

The Veteran's representative correctly notes that the Veteran has not received notice of what is necessary to substantiate a claim of service connection based on Reserve service with periods of ACDUTRA and/or INACDUTRA, as opposed to regular active duty service.  Therefore, the Veteran should be provided with an adequate notice letter and an opportunity to provide evidence showing that a disease or injury was incurred during a period of ACDUTRA, or that an injury was incurred during a period of INACDUTRA.

Also, there are outstanding records that need to be obtained.  Although the Veteran has submitted several releases for private treatment records, the RO has not request records from Riverfront Optical, Audio Aid, or Dr. John Hughes.  Prior to a final adjudication of the Veteran's appeal by the Board, an attempt must be made to obtain any relevant treatment records from these facilities and to associate any such available records with the Veteran's claims folder.  

Left Eye

Historically, in February 1972, the Veteran filed a claim for service connection for residuals of a left eye injury that occurred during a period of ACDUTRA in July 1970.  In September 1972, the RO requested treatment records from the Michigan National Guard.  No response was received.  In December 1972, the RO requested treatment records (including information pertaining thereto) from the Veteran.  He did not submit any information or evidence specifically relating to his left eye claim.  In addition, he failed to report to VA examinations scheduled in December 1972 and February 1973.  The RO appears to have considered the claim to have been abandoned and, accordingly, did not adjudicate the issue.  In this regard, the Board notes that a claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  38 C.F.R. § 3.158.  Because there was no prior adjudication on the claim for service connection for residuals of a left eye injury on the merits, the Board will consider the Veteran's current left eye claim on a de novo basis.

In this regard, the Board notes that service treatment records (STRs) contain an October 1966 Reserve enlistment examination and a June 1967 examination, which show that the Veteran's uncorrected distant vision was 20/20 in his left eye.  

Thereafter, during a period of ACDUTRA in July 1970, the Veteran sustained an injury to his left eye when a foreign body became imbedded in his cornea.  The foreign body was removed, and the Veteran was instructed to wear a pressure patch and to use eye drops.  He was confined to quarters for one day.  

A March 1972 examination shows that the Veteran's uncorrected distant vision was 20/40 in his left eye.  An accompanying medical history report includes his description of having had a history of eye trouble.  The clinician noted that the Veteran reported decreased acuity since the July 1970 left eye injury and that there was a mild refractive error in that eye. 

A September 2007 VA eye examination report shows that the Veteran complained of blurry reading vision.  He reported having had a metal foreign body in his left eye during service.  Near vision was 20/200 in both eyes, corrected to 20/25 in the right eye and 20/50 in the left eye.  Distant vision was 20/70 + in the right eye and 20/40- in the left eye, corrected to 20/20 in the right eye and 20/25 in the left eye.  Pupils were equal, round, and reactive to light with no afferent pupillary defect.  Extraocular muscles showed full range of motion, there was no diplopia, and confrontations were full.  Visual field was approximately 120 degrees on the right and 125 degrees on the left.  There was mild anterior blepharitis bilaterally, no signs of corneal scars, trace nuclear sclerosis in the right eye, and signs of anterior and posterior cortical cataracts in the left eye.  Intraocular eye pressure was 15 mm bilaterally.  All other structures were unremarkable.  The examiner noted that the cataracts are not secondary to the Veteran's diabetes and concluded that there was no eye disorder related to  the Veteran's service.

STRs contain objective and subjective evidence of decreased visual acuity in the left eye after the 1970 injury.  The Board acknowledges the September 2007 VA examiner's negative nexus opinion.  However, there is no indication that the VA examiner reviewed the Veteran's STRs.  Therefore, the Board finds that a remand for another examination is warranted.  The purpose of the examination conducted pursuant to this Remand is to obtain information and evidence regarding the nature, extent, and etiology of any current left eye disability that the Veteran may have.  McClain v. Nicholson, 21 Vet. App. 319 (2007).
Hearing Loss & Tinnitus

The Veteran claims that he was exposed to loud noises as a crewman, specifically from Howitzers, during in-service training exercises.  In support of this claim, he submitted a private audiogram dated August 1966, which the Board notes predates his Reserve service.  Pure tone thresholds are exhibited on a graph and are not interpreted in decibels for each frequency depicted in the audiogram.  

However, service personnel records show that the Veteran's military occupational specialty (MOS) was that of an ammunition holder and field wireman and that he primarily served with an artillery unit.  There is no indication that he was awarded any medals or decorations evincing combat duty.  

At an October 1966 induction medical examination, the Veteran underwent audiological testing.  [On the accompanying medical history report, the Veteran indicated that he had worked as a machine operator prior to service.]  Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As the October 1966 evaluation was conducted prior to October 1967, the ASA units have been converted to ISO units as shown below.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5

20
LEFT
5
0
5

5

The Veteran also underwent audiological testing at a June 1967 examination.  The ASA units have been converted to ISO units as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
--
15
LEFT
25
20
20
--
20

A March 1972 examination included an audiogram with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
5
5
10
5
5

The Veteran received a normal clinical evaluation of his ears during the October 1966, June 1967, and March 1972 examinations.

In addition, the Veteran submitted several private audiograms from Saginaw Steering Gear (Saginaw), a division of General Motors, for the time period of 1973 to 1984.  These documents establish that the Veteran reported the use of hearing protection "occasionally" as well as a history of exposure to snowmobiles, guns, and power tools.  He also reported tinnitus in January 1983.  According to the documents from the Saginaw facility, the Veteran refused to undergo audiometric evaluation numerous times between March 1984 and November 2005.  

At the May 2008 DRO hearing, the Veteran testified that he worked for Saginaw for several years after he left the Army Reserve and that he wore hearing protection "all the time."

A correspondence dated in February 2007 from D.L.W., an audiologist, contains the following statement:

[The Veteran's] case history revealed he served in the military from 1966 to 1972 and during that time was exposed to military noise.  This noise included 8 inch [Howitzer] self propelled large guns.  When he was exposed to this piece of military equipment he first noticed a hearing loss and tinnitus.  He still suffers from chronic bilateral tinnitus.  Based on [the Veteran's] case history and hearing evaluation it is likely as not his hearing loss and tinnitus [were] due to acoustic trauma while serving in the military.
The September 2007 VA audiological examination report shows that the Veteran's history was positive for artillery communications in the Army Reserves and for occupation assembly while working for General Motors.  The examiner opined that "it is not likely" that the Veteran's hearing loss was due to in-service noise exposure.  She explained that the Veteran displayed normal hearing on both his enlistment and separation examinations and that no significant threshold shift was noted.  The examiner further opined that the most likely etiology of the Veteran's tinnitus is his hearing loss and, therefore, his tinnitus "is also not likely" related to in-service noise exposure. 

A buddy statement dated December 2009 from M.S. indicates that he served with the Veteran in the Army Reserve, Battery B, from 1969 through 1975 and that he did not ever recall having been issued ear plugs while firing 8 inch howitzers.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

The September 2007 VA examiner based her negative service-nexus opinion on the fact that the Veteran exhibited normal hearing upon enlistment and separation.  However, VA regulation 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, both the VA examiner and D.L.W. (the private audiologist) based their opinions on an inaccurate factual premise because they both assumed that the Veteran had active service, as opposed to Reserve service, from 1966 to 1972.  

In view of the foregoing, on remand another opinion is required to determine  whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to a period of ACDUTRA (and NOT whether there was a hearing loss diagnosis during a period of ADCUTRA).  
Bilateral Leg & Skin Disorders

The Veteran contends that he has deep vein thrombosis as a result of restricted blood flow that was caused by wearing boot blousers during training exercises.  As previously discussed herein, he also maintains that these left leg problems caused him to develop a skin disorder.

Initially, and in this regard, the Board notes that there are conflicting medical opinions of record as to whether the Veteran has a chronic left leg disability.  A September 2007 VA examiner conducted extensive testing and found no evidence of deep venous thrombosis.  However, in correspondence dated in February 2007, a treating physician stated that the Veteran "suffers from chronic venous insufficiency of the lower extremities and has a history of deep vein thrombosis and pulmonary embolism."  This doctor also noted that the Veteran takes anticoagulation medication.  Thus, on remand, the Veteran should be accorded an opportunity to undergo another examination to determine the nature, extent, and etiology of any bilateral leg disability (to include deep vein thrombosis) that he may have.  Furthermore, in light of the Veteran's contentions that he developed a skin disorder after experiencing a deep vein thrombosis in his left lower extremity, this examination should also include a discussion from the examiner as to whether any left leg disability that the Veteran may have caused or aggravated any skin disorder that he may also have.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter with regard to the service connection claims on appeal.  In particular, the letter should:  

(a) include the criteria necessary to substantiate a claim of service connection based on Reserve Service with periods of ACDUTRA and/or INACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on regular active duty service; and 

(b) contain a discussion of the information and evidence necessary to support the claim for service connection for a skin disorder on a secondary basis (e.g., as a result of a service-connected disability).  

2. Obtain verification of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve.  Any pertinent documents received pursuant to this request should be associated with the Veteran's claims folder.  

3. Once signed releases are received from the Veteran, obtain outstanding private treatment records from Dr. John C. Hughes since October 2006, Audio Aid (Debra Wall) since February 2007, and from Riverfront Optical since October 2005.  If any records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available records should be associated with the claims folder.  

4. When the instructions set forth at paragraphs 1-3 are completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any chronic left eye disability that he may have.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any chronic left eye disability had its clinical onset during a period of ACDUTRA or is otherwise related to a period of ACDUTRA, including the documented left eye injury that occurred during a period of ACDUTRA in July 1970.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

5. Also when the instructions set forth at paragraphs 1-3 are completed, schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of any hearing loss and tinnitus that he may have.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  

An audiogram should be completed, and the results of such testing should be included in the examination report.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any hearing loss disability as defined by 38 C.F.R. § 3.385-as well as any tinnitus that the Veteran may have-had its(their) clinical onset during a period of ACDUTRA or is(are) otherwise related to a period of ACDUTRA.  In answering this question, the examiner should address the relevant evidence of record, including but not limited to, the in-service audiograms, the post-service September 2007 VA audiogram, the February 2007 private medical statement, and the Veteran's competent reports of hearing difficulties and tinnitus.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

6. Also when the instructions set forth at paragraphs 1-3 are completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any chronic bilateral leg disability and chronic skin disorder that he may have.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed.  All pertinent lower extremity pathology, and all relevant dermatological symptomatology, shown on examination should be annotated in the evaluation report.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinions:

(a)	Does the Veteran have a chronic bilateral leg disability?
(b)	If yes, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset during a period of ACDUTRA or is otherwise related to a period of ACDUTRA?  The examiner should assume, as the Veteran has asserted, that he wore boot blousers during training exercises.  In addition, the examiner should address the relevant findings shown in the post-service VA treatment records, to include the February 2007 correspondence from Dr. M.L.S.

(c)  If yes, is it at least as likely as not, i.e., a 50 percent or greater probability, that any chronic skin disorder that the Veteran may have was caused or aggravated (permanently worsened beyond normal progression) by such bilateral leg disability?  [If the Veteran is found to have a skin disorder that is aggravated by a service-connected bilateral leg disability, the examiner should quantify the approximate degree of aggravation.] 

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

7. Then, re-adjudicate the claims on appeal, as are listed on the title page.  If any of these claims remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


